Citation Nr: 1617700	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for migraine headaches associated with a traumatic brain injury (TBI). 

2. Entitlement to service connection for migraine headaches associated with a TBI. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for migraine headaches associated with a TBI in September 2004.

2. The RO denied this claim in a December 2004 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

3. The Veteran has since filed new and material evidence to reopen a claim for service connection for migraine headaches. 

4. The Veteran has a current diagnosis of migraine headaches, which are 
associated with his TBI. 


CONCLUSIONS OF LAW

1. The December 2004 rating decision, which denied service connection for migraine headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The criteria for service connection for migraine headaches associated with a TBI have been met.  38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 4.14, 4.124a, Diagnostic Codes 8045, 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection for Migraine Headaches

The Veteran initially filed a claim for migraine headaches associated with a TBI in September 2004, which was denied in a December 2004 rating decision.  The Veteran filed another claim for service connection for migraine headaches associated with a TBI in February 2011, which was denied in a September 2012 rating decision for failure to show that the condition began in or was caused by military service.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran's claim for service connection for migraine headaches associated with a TBI was previously considered and denied by the RO in a December 2004 rating decision, explaining that the Veteran did not show complaint of or treatment for migraine headaches associated with a head injury in service.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the December 2004 rating decision, the evidence before the RO consisted of the Veteran's service treatment records.  Since that time, the Veteran's medical records show a diagnosis of and treatment for migraine headaches.  The Veteran also explained before the Board at the November 2015 hearing that he was treated for his migraine headaches after service and has continuously sought treatment since.  Additionally, a VA examination was afforded to the Veteran in July 2013 and it provides a positive nexus opinion.  

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests a nexus 

between the current disability and the service-connected TBI.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for migraine headaches associated with the TBI.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be secondary.  The evidence must demonstrate an etiological relationship between a service-connected disability or disabilities and the condition said to be proximately due to the service-connected disability or disabilities.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. 
§ 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran is currently service-connected for TBI residuals, rated at 10 percent disabling effective January 24, 2013.   The Veteran's rating is based on mild loss of memory, attention, concentration, or executive function, but without objective evidence on testing, and occasional disorientation of person, time, place, or situation.  The regulations for TBI residuals provide that any residual with a distinct diagnosis, such as migraine headaches, should be separately rated under the appropriate diagnostic code, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, as long as the same signs and symptoms are not used to support more than one evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  As the Veteran's current TBI rating is based primarily on impairment to his memory, attention, concentration, executive function, and orientation facets, and he has a distinct diagnosis of migraine headaches, his migraine headaches may be rated separately.  See id.

The Veteran contends that he has experienced migraine headaches since his head injury in service.  Service treatment records show a diagnosis of migraine headaches in 1982.  The Veteran contended before the Board at a video hearing in November 2015 that he has been treated for migraine headaches since service.  He contended that there are no immediate post-service medical records on file because he traveled a lot and received treatment at various medical offices.  He does not remember many of the doctors he visited and stated that those physicians he does remember will no longer have the records given the passage of time. 

VA medical records from February 2005 to August 2013 show that the Veteran has consistently received treatment for headaches.  In April 2013, he reported chronic daily headaches and occasional migraine headaches following his TBI.  Records from July 2013 show that the Veteran was prescribed medication to treat his migraine headaches.

The Veteran was afforded a VA examination in July 2013 to evaluate the residuals of his TBI.  The examiner noted that the Veteran has physical symptoms attributable to a TBI, to include migraine headaches.   Accordingly, the examiner completed a Headaches Questionnaire.  The examiner noted that the Veteran was diagnosed with migraines in the 1980s and that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain. 

In consideration of the lay and medical evidence, the Board finds that the Veteran has a current diagnosis of migraine headaches that is related to his TBI.  The Veteran's medical records and VA examination show a current diagnosis of migraine headaches.  The Board relied on the Veteran's credible statements regarding the lapse in treatment records following service to show that the Veteran has received treatment for migraine headaches since service.  Additionally, the July 2013 VA opinion states that the Veteran's migraines are related to his TBI.  The Board thus finds that a grant of service connection for the Veteran's migraine headaches, associated with a TBI, is warranted. 
Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board is granting the Veteran's claim in full, the Board finds that it is unnecessary to discuss VA's various duties to notify and assist in detail.  Any potential failure of VA in fulfilling these duties is a result of harmless error.

In November 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  Again, as the Veteran's claim is being granted at this time, it is not necessary to discuss compliance with the notification duties under 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for migraine headaches associated with a TBI is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


